Title: From Louisa Catherine Johnson Adams to Thomas J. Hellen, 16 November 1823
From: Adams, Louisa Catherine Johnson
To: Hellen, Thomas J.


				
					
					Washington 16 Novbr. 1823
				
				I have at length so far recovered my health as to be able to write you my Dear Thomas but I expect at the same time that you will answer my Letter as I am not in the habit of meeting with neglect or indifference—We are very anxious to hear of your health and likewise of your improvement and if you still like your situation? and also to tell you that your friends at Quincy will be very glad to see you during your vacation—Your Guardian who is very sick desires me to say that he is ready to settle your bills whenever they are sent on and it would perhaps be adviseable to send them on by any of the Gentlemen who may be coming this way.Mary has returned from Philadelphia very much improved both in manners and appearance and will I flatter myself still become an accomplished and elegant woman—Johnson has recently paid us a visit having been appointed a delegate to the great Canal meeting which is at present an object of interest in our part of the Country and more particularly to the District—Robert is much hurt and mortified by your entire forgetfulness of him as you are now a man I trust you will assume all the most amiable characteristics of that noble animal in its best nature and prove how strongly the early and best affections of youth are impressed upon his heart—without such attachments pure and innocent in themselves life would lose its greatest charm and the world prove a cold and solitary blank. Let your heart expand to the delightful feeling and do not give up old friends for new ones—You will probably in another year be fitted for College if you intend to go through that education you are yet so young that you have time enough to prepare yourself and you can chuse your own time—God Bless you my Dear Son—Give my best respects to Dr Abbot although I have not the pleasure of his acquaintance otherwise than by anticipation but I look forward to it in future—Your affectionate Aunt
				
					L. C. Adams.
				
				
					you will scarcely find it possible to decypher my scrawl— 
				
			